      Case 1-19-45728-ess           Doc 29-1      Filed 12/02/20      Entered 12/02/20 10:11:46




                                             EXHIBIT F
                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF NEW YORK

 IN RE:
 GERAGE, FRANK J.
 GERAGE, BARBARA A.                                       Case No. 119-45728 ESS

                                                          Chapter 7
                                  Debtor(s)


                                              CASE NARRATIVE


          The Debtors filed a petition under Chapter 7 of the Bankruptcy Code on September 23, 2019

(the "Bankruptcy Code"). By Notice of Appointment Gregory Messer was appointed the Chapter 7

Trustee of the estate. The Trustee examined the Debtor at the §341a meeting on The Trustee filed a

no distribution report on November 8, 2019.

          The Trustee has been advised that Debtor’s mother passed away leaving an inheritance. On

March 11, 2020 the Trustee brought on a motion to reopen the case to demand the turn over of the

non-exempt inheritance. The motion was granted by order of the Court dated April 28, 2020. The

undersigned was reappointed the Chapter 7 Trustee and has been serving in that capacity.

          The Trustee made a demand and the funds were turned over on August 20, 2020. The

Debtor turned over the sum of $46, 803.34.

          The Trustee reviewed the claims and made and filed the final report.


 Dated:       October 29, 2020                          /s/ Gregory Messer
                                                       GREGORY M. MESSER, Chapter 7 Trustee
                                                       LAW OFFICES OF GREGORY MESSER
                                                       26 COURT STREET
                                                       SUITE 2400
                                                       BROOKLYN, NY 11242
                                                       (718) 858-1474
